EXHIBIT 10.56

 

RESTRICTED STOCK UNITS GRANT AGREEMENT

(Non-Employee Director)

THIS RESTRICTED STOCK UNITS GRANT AGREEMENT (this “Agreement”) is dated this
_____ day of _____________, 200___ between Dollar Thrifty Automotive Group,
Inc., a Delaware corporation (“Company”), and «Name» (the “Non-Employee
Director”).

RECITALS:

A.         The Company’s Amended and Restated Long-Term Incentive Plan and
Director Equity Plan (as amended and restated effective March 23, 2005) and
adopted by the Company’s shareholders on May 20, 2005 (the “Plan”) provides for
the grant of Restricted Stock Units of the Company to certain eligible employees
and directors of the Company or its Subsidiaries pursuant to the terms of the
Plan and this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1.

          Defined Terms. Defined terms used in this Agreement shall have the
same meaning as those terms defined and used in the Plan, unless otherwise
indicated in this Agreement.

2.

          Grant of Restricted Stock Units. The Company grants «Number of Units"
Restricted Stock Units to the Non-Employee Director on _____________, subject to
the restrictions set forth herein. Unless otherwise provided herein, the
Restricted Stock Units shall vest on the Vesting Date (as defined below).

3.

          Payment and Vesting.

(a)

Provided the Non-Employee Director remains in the continuous service of the
Company through ______________ (the “Vesting Date”), the Restricted Stock Units
covered by this Agreement, will become vested, non-forfeitable and payable on
such date. Payment of the Restricted Stock Units shall be made in the form of
Common Shares.

(b)

Termination Other than in Connection With a Change in Control. Notwithstanding
the provisions of Section 3(a), upon the termination of service of the
Non-Employee Director on the Board for any reason prior to the Vesting Date,
other than in connection with a Change in Control, the Restricted Stock Units
awarded hereby shall become vested, non-forfeitable and payable on a prorated
basis (rounded up to the nearest whole Restricted Stock Unit) based on the
number of days that the Non-Employee Director served on the Board from January
1, 2005 through the date of such termination. Payment of the Restricted Stock
Units shall be made in the form of Common Shares.

 

 


--------------------------------------------------------------------------------



 

(c)

Termination in Connection With a Change in Control. Notwithstanding the
provisions of Section 3(a), upon termination of service for any reason in
connection with a Change in Control prior to the Vesting Date, all Restricted
Stock Units granted pursuant to this Agreement shall become immediately vested,
non-forfeitable and payable. Payment of the Restricted Stock Units shall be made
in the form of Common Shares.

4.

          Assignability. Neither this grant nor the Restricted Stock Units that
may be awarded hereunder shall be assignable, except as permitted in accordance
with Section 11 of the Plan.

5.

          Securities Laws Requirements. This grant has not been registered under
the Securities Act of 1933, as amended, or any applicable state securities laws
and no transfer or assignment of this grant may be made in the absence of an
effective registration statement under such laws or the availability of an
exemption from the registration provisions thereof in respect of such transfer
or assignment.

6.

          Integrated Agreement. This Agreement shall consist of its terms and
those terms of the Plan which are relevant to this Agreement and both shall be
read together.

7.

          Weekends, Holidays. If the last or appointed day for the taking of any
action required or the expiration of any right granted herein shall be a Sunday,
or a Saturday or shall be a legal holiday or a day on which banking institutions
in Tulsa, Oklahoma, are authorized or required by law to remain closed, then
such action may be taken or right may be exercised on the next succeeding day
which is not a Sunday, a Saturday or a legal holiday and not a day on which
banking institutions in Tulsa, Oklahoma, are authorized or required by law to
remain closed.

8.

          Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect the rights of
the Non-Employee Director under this Agreement without the Non-Employee
Director’s consent.

9.

          Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

10.

          Compliance with Section 409A of the Code. This Agreement is intended
to comply with Section 409A of the Code and the grant hereunder and the terms of
this Agreement shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that the grant is subject to Section 409A of the
Code, it shall be granted and issued in a manner that will comply with Section
409A of the Code, including any Guidance. Any provision of this Agreement that
would cause the grant or issuance to fail to satisfy Section 409A of the Code
shall have no force and effect until amended to comply with Code Section 409A
(which amendment may be retroactive to the extent permitted by the Guidance).

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

11.

          Compliance with Law. Notwithstanding any other provision of this
Agreement, the Company will not be obligated to issue any Common Shares in
payment of any vested Restricted Stock Units pursuant to this Agreement if the
issuance thereof would result in a violation of any laws. The Company will make
reasonable efforts to comply with all applicable federal and state securities
laws.

12.

          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year above written.

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

Attest:

 

 

By:        _______________________________

______________________________
Stephen W. Ray, Secretary

     Gary L. Paxton
      President and Chief Executive Officer

 

 

 

______________________________
                 «Name», Non-Employee Director

 

 

 

- 3 -

 

 

 